

Exhibit 10.1


TRICIDA, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN
(as amended and restated on February 24, 2020)


Section 1.Introduction
The Tricida, Inc. Executive Severance Benefit Plan (the "Plan") was established
effective March 31, 2014, amended and restated on July 2, 2018 and amended and
restated on February 24, 2020. The purpose of the Plan is to provide for the
payment of severance benefits to certain executive employees of Tricida, Inc.
(the "Company") upon the termination of their employment under specified
circumstances. This Plan shall supersede any executive severance benefit plan,
policy or practice previously maintained by the Company for any Executive (as
defined in Section 2(a)(1) below). This Plan document is also the Summary Plan
Description for the Plan.
Section 2.Eligibility for Benefits
(a)General Rules. Subject to the requirements set forth herein, the Company will
grant severance benefits under the Plan to Executives.
(i)Definition of "Executive." For purposes of this Plan, Executives shall be
those employees of the Company who are selected and approved for participation
in the Plan by the Company's Board of Directors (the "Board”) as provided in
Appendix A hereto, as amended from time to time. The determination of whether an
employee is an Executive, and the amount of the applicable multipliers (as
listed on Appendix A) shall be made by the Board, in its sole discretion, and
such determination shall be binding and conclusive on all persons. If an
employee who is deemed an Executive by the Board has an individually negotiated
employment agreement with the Company providing for severance benefits that is
in effect on his or her termination date, the provisions of that agreement
relating to severance benefits shall be superseded by the terms of this Plan;
provided, however, that all other remaining provisions of such agreement shall
remain in effect; provided, further, that benefits shall be paid at the same
time and form as provided under the individually negotiated employment
agreement, to the extent required by Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”).
(ii)Release of Claims. To be eligible to receive benefits under the Plan, an
Executive must execute a general waiver and release in substantially the form
attached hereto as Exhibit A, Exhibit B, or Exhibit C, as appropriate, within
the time provided by the Company, and such release must become effective in
accordance with its terms. The Company, in its sole discretion, may modify the
form of the required release to comply with applicable law and shall determine
the form of the required release, which may be incorporated into a termination
agreement or other agreement
1




--------------------------------------------------------------------------------



with the Executive. The Executive will not receive any of the severance benefits
provided for under this Plan unless and until the release is timely executed and
becomes effective in accordance with its terms (the date on which the release
becomes effective, the "Release Date", which date may in no event be later than
sixty (60) days following the Executive’s termination). Any severance benefits
owed to the Executive through the Release Date will be paid in a lump sum on the
Release Date, with the balance of the severance payments and benefits commencing
thereafter in accordance with the original payment schedules set forth in this
Plan.
(iii)Return of Property/Compliance with Proprietary Information and Inventions
Agreement. To be eligible to receive benefits under the Plan, an Executive must:
(a) immediately return all Company property which he or she has had in his or
her possession at any time, including but not limited to any materials which
contain or embody any proprietary or confidential information of the Company and
any computers, mobile telephones or other physical property and (b) comply with
any continuing obligations under Executive’s Proprietary Information and
Inventions Agreement.
(b)Exceptions to Benefit Entitlement. An employee, including an employee who
otherwise is an Executive, will not receive benefits under the Plan if the
employee is terminated for Cause (as defined herein), if the employee resigns
without Good Reason (as defined herein), or if the employee's employment is
terminated as a result of the employee's death or disability, in each case as
determined by the Company in its sole discretion.
Section 3.Amount of Benefit.
(i)Termination without Cause or Resignation for Good Reason. If the Company
terminates an Executive's employment without Cause (as defined herein), or the
Executive resigns for Good Reason (as defined herein) other than pursuant to
Section 3(b) below and provided such termination or resignation constitutes a
"Separation from Service" (as defined under Treasury Regulations Section
1.409A-1(h), the Company shall provide the Executive with the following
severance benefits:
(1)A cash severance benefit in an amount equal to the number of months of the
Executive's Monthly Base Salary (as defined herein) set forth on Appendix A (the
"Severance Multiplier"), which amount shall be paid out over the number of
months following the Executive’s termination equal to the Severance Multiplier
in equal installments according to the Company’s regular payroll schedule,
provided that any severance benefits owed to the Executive through the Release
Date will be paid in a lump sum on the Release Date, with the balance of the
severance benefits commencing thereafter in accordance with the original payment
schedules set forth in this Plan; and
2




--------------------------------------------------------------------------------



(2)If the Executive was enrolled in a group health plan (i.e., medical, dental,
or vision plan) sponsored by the Company or an affiliate of the Company
immediately prior to the date of termination, the Executive may be eligible to
continue coverage under such group health plan (or to convert to an individual
policy) at the time of the Executive's termination of employment under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (together with any state
law of similar effect, "COBRA"). The Company will notify the Executive of any
such right to continue such coverage at the time of termination pursuant to
COBRA. No provision of this Plan will affect the continuation coverage rules
under COBRA, except that the Company's payment, if any, of applicable insurance
premiums will be credited as payment by the Executive for purposes of the
Executive's payment required under COBRA. Therefore, the period during which an
Executive may elect to continue the Company's or its affiliate’s group health
plan coverage at his or her expense under COBRA, the length of time during which
COBRA coverage will be made available to the Executive, and all other rights and
obligations of the Executive under COBRA (except the obligation to pay insurance
premiums that the Company pays, if any) will be applied in the same manner that
such rules would apply in the absence of this Plan. If the Executive is eligible
for and timely elects continued coverage under COBRA, the Company shall pay the
full amount of the COBRA premiums (the “Company COBRA Payment”) for the
continued coverage under the Company's group health plans of the Executive and
the Executive's then-eligible dependents, for that number of months following
the Executive’s termination equal to the Severance Multiplier or such lesser
number of months until the Executive and his eligible dependents cease to be
eligible for continued coverage under COBRA (the “COBRA Payment Period”). The
Executive shall be required to notify the Company immediately if the Executive
becomes eligible under a group health plan of a subsequent employer. Upon the
conclusion of the COBRA Payment Period, the Executive will be responsible for
the timely payment of the full amount of premiums required under COBRA for the
duration of the COBRA period. For purposes hereof, any applicable insurance
premiums that are paid by the Company shall not include any amounts payable by
the Executive under an Internal Revenue Code Section 125 health care
reimbursement plan, which amounts, if any, are the sole responsibility of the
Executive.
Notwithstanding the foregoing, if at any time the Company determines, in its
sole discretion, that it cannot pay the Company COBRA Payment without
potentially incurring financial costs or penalties under applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
then regardless of whether Executive elects continued health coverage under
COBRA, and in lieu of providing the Company COBRA Payment, the Company will
instead pay Executive on the last day of each remaining month of the COBRA
Payment Period, a fully taxable cash payment equal to the Company COBRA Payment
for that month, subject to applicable tax withholdings (such amount, the
“Special Severance Payment”), which payments shall continue until the earlier of
expiration of the COBRA Payment Period or the date when Executive becomes
eligible for substantially equivalent health insurance coverage in connection
with new employment or self-employment.
3




--------------------------------------------------------------------------------



On the Release Date, the Company will make the first payment under this clause
(and, in the case of the Special Severance Payment, such payment will be to
Executive, in a lump sum) equal to the aggregate amount of payments that the
Company would have paid through such date had such payments commenced on the
date of Executive’s termination through the Release Date, with the balance of
the payments paid thereafter on the schedule described above.
(ii)Termination without Cause or Resignation for Good Reason Following or Just
Prior to a Change in Control. If the Company terminates an Executive’s
employment without Cause, or the Executive resigns for Good Reason, at any time
within three months before or fifteen months following the effective date of a
Change in Control (as defined herein), and provided such termination or
resignation constitutes a Separation from Service, the Company shall provide the
Executive with the following severance benefits:
(1)The Executive shall be entitled to the benefits set forth in Section 3(a) (to
the extent not already entitled to such benefits due to the Executive’s
Separation from Service within the three months prior to the Change in Control)
but with the Severance Multiplier based on the “CIC Severance Multiplier” set
forth on Appendix A; provided, however, that if the Executive is already
entitled to severance benefits due to the Executive’s Separation from Service
within the three months prior to the Change in Control, the additional severance
benefits for the months preceding the Change in Control shall be paid in a lump
sum within thirty (30) days after the date the Change in Control is consummated
or, if later, on the Release Date; and
(2)The vesting (including, in the case of shares purchased pursuant to any
Restricted Stock Purchase Agreement (a “Purchase Agreement”) with the Company,
the lapse of any applicable Repurchase Option (as defined in such Purchase
Agreement)) (and, in the case of stock options, exercisability) of each then
outstanding and unvested equity award covering the Company’s common stock (or
new capital stock or other property received in exchange for such common stock
in connection with a Change in Control, if applicable) held by the Executive
shall be accelerated as provided on Appendix A (the “Acceleration Multiplier”),
with such acceleration effective as of the date of Separation from Service.
In order to give effect to the intent of the foregoing provision,
notwithstanding anything to the contrary set forth in Executive’s equity award
agreements or the applicable equity incentive plan under which such equity award
was granted that provides that any then unvested portion of such stock award
will immediately expire upon Executive’s termination of service, no unvested
portion of Executive’s equity award shall terminate any earlier than three
months following Executive’s termination of employment without Cause or
resignation for Good Reason that occurs prior to a Change in Control.
Notwithstanding anything to the contrary set forth herein, Executive’s equity
awards shall remain subject to earlier termination pursuant to the other terms
of such equity awards.
4




--------------------------------------------------------------------------------



(3)The Company shall pay the Executive an additional cash severance benefit in
an amount equal to the Executive's target annual bonus award for the year of
Executive’s Separation from Service, pro-rated based on the number of months
(including partial months) of Executive’s service in the year of termination,
but only if, as of the date of the Executive's Separation from Service, the
Company and the Executive were "on target" to achieve all applicable performance
goals for such annual bonus, as determined by the Board in its sole discretion.
This amount, if any, shall be paid in a single lump sum payment on the first
regular payroll date following the date of the Executive's Separation from
Service, except as otherwise set forth in Section (2)(a)(2) above.
(iii)Definitions.
(1)For purposes of calculating Plan benefits, “Monthly Base Salary” shall mean
the Executive’s monthly base pay (excluding incentive pay, premium pay,
commissions, overtime, bonuses and other forms of variable compensation), at the
rate in effect during the last regularly scheduled payroll period immediately
preceding the Executive’s termination date or the date on which the event giving
rise to Good Reason occurred (whichever is greater).
(2)For purposes of this Plan, "Cause" shall mean the occurrence of any of the
following events, as determined by the Board or a committee designated by the
Board, in its sole discretion: (1) Executive’s conviction of any felony or any
crime involving moral turpitude or dishonesty, (2) Executive’s participation in
a fraud or act of dishonesty against the Company, (3) Executive’s willful and
material breach of Executive’s duties that has not been cured within 30 days
after written notice from the Company officer to whom the Executive reports (or
the Board if Executive reports to the Board), (4) Executive’s intentional and
material damage to the Company’s property, (5) Executive’s material breach of
any agreement between the Executive and the Company, including Executive’s
Employee Proprietary Information and Inventions Assignment Agreement, or (6)
Executive’s repeated failure to satisfactorily perform Executive’s job duties.
The determination whether a termination is for “Cause” under the foregoing
definition shall be made by the Company in its sole discretion.
(3)For purposes of the Plan, a "Change in Control" shall mean (A) a sale or
other disposition of all or substantially all (as determined by the Board of
Directors in its sole discretion) of the assets of the Company; or (B) a merger,
consolidation or similar transaction in which the Company is not the surviving
corporation (other than a transaction in which stockholders immediately before
the transaction have, immediately after the transaction, at least a majority of
the voting power of the surviving corporation); or (C) the consummation of a
merger, consolidation or similar transaction in which the Company is the
surviving corporation but the shares of the Company’s Common Stock outstanding
immediately preceding the transaction are converted by virtue of the transaction
into other property, whether in the form of securities, cash or otherwise (other
than a transaction in which stockholders
5




--------------------------------------------------------------------------------



immediately before the transaction have, immediately after the transaction, at
least a majority of the voting power of the surviving corporation); or (D) any
transaction or series of related transactions in which in excess of 50% of the
Company’s voting power is transferred, other than the sale by the Company of
stock in transactions the primary purpose of which is to raise capital for the
Company’s operations and activities.
(4)For purposes of this Plan, "Good Reason" shall mean any of the following
actions taken without Cause by the Company or a successor corporation or entity
without Executive’s consent: (A) material reduction of Executive’s base salary,
provided, however, that a material reduction in the Executive's base salary
pursuant to a salary reduction program affecting all or substantially all
similarly situated employees of the Company and that does not adversely affect
the Executive to a greater extent than other similarly situated employees shall
not constitute Good Reason; (B) material reduction in Executive’s authority,
duties or responsibilities, provided, however, that a change in job position
(including a change in title) shall not be deemed a “material reduction” unless
Executive’s new authority, duties or responsibilities are materially reduced
from the prior authority, duties or responsibilities; (C) failure or refusal of
a successor to the Company to materially assume the Company’s obligations under
this Plan in the event of a Change in Control as defined above; or (D)
relocation of Executive’s principal place of employment that results in an
increase in Executive’s one-way driving distance by more than 50 miles from
Executive’s then current principal residence. In order to resign for Good
Reason, the Executive must provide written notice of the event giving rise to
Good Reason to the Board within 90 days after the condition arises, allow the
Company 30 days to cure such condition, and if the Company fails to cure the
condition within such period, the Executive’s resignation from all positions he
or she then holds with the Company must be effective not later than 90 days
after the end of the Company’s cure period.
(iv)Other Employee Benefits. All other benefits (such as life insurance,
disability coverage, and 401(k) plan coverage) terminate as of the Executive’s
termination date (except as otherwise provided in such benefit plans or to the
extent that a conversion privilege may be available thereunder).
(v)Certain Reductions. The Company shall reduce an Executive's severance
benefits under this Plan, in whole or in part, by any other severance benefits,
pay and benefits provided during a period following written notice of a plant
closing or mass layoff, pay and benefits in lieu of such notice, or other
similar benefits payable to the Executive by the Company in connection with the
Executive's termination of employment pursuant to (i) any applicable legal
requirement, including, without limitation, the Worker Adjustment and Retraining
Notification Act or any other similar state law (the “WARN Act”), (ii) any
severance plan, policy or practice or any individually negotiated employment
contract or agreement or any other written employment or severance agreement
with the Company, in each case, as is in effect on Executive’s termination date,
or (iii) any Company policy or practice providing for the Executive to remain on
the payroll, including without being on active service, for a
6




--------------------------------------------------------------------------------



limited period of time after being given notice of the termination of the
Executive’s employment, and the Plan Administrator shall so construe and
implement the terms of the Plan. Any such reductions that the Company determines
to make pursuant to this Section 3(e) shall be made such that any benefit under
the Plan shall be reduced solely by any similar type of benefit under such legal
requirement, agreement, policy or practice (i.e., any cash severance benefits
under the Plan shall be reduced solely by any cash payments or severance
benefits under such legal requirement, agreement, policy or practice, and any
continued insurance benefits under the Plan shall be reduced solely by any
continued insurance benefits under such legal requirement, agreement, policy or
practice). The Company’s decision to apply such reductions to the severance
benefits of one Executive and the amount of such reductions shall in no way
obligate the Company to apply the same reductions in the same amounts to the
severance benefits of any other Executive, even if similarly situated. In the
Company’s sole discretion, such reductions may be applied on a retroactive
basis, with severance benefits previously paid being re-characterized as
payments pursuant to the Company’s statutory obligation.
Section 4.Limitations on Payments.
(i)Taxes and Offsets. All payments under the Plan will be subject to applicable
withholding for federal, state and local taxes. If an Executive is indebted to
the Company at his or her termination date, the Company reserves the right to
offset any severance payments under the Plan by the amount of such indebtedness.
(ii)Best After Tax. If any payment or benefit Executive would receive pursuant
to a Change in Control from the Company or otherwise (“Payment”) would (i)
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be reduced to the
Reduced Amount. The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in Executive’s receipt, on an
after-tax basis, of the greater amount of the Payment notwithstanding that all
or some portion of the Payment may be subject to the Excise Tax. If a reduction
in payments and/or benefits constituting “parachute payments” is necessary so
that the Payment equals the Reduced Amount, reduction shall occur in the
following order: reduction of current cash payments; reduction of deferred cash
payments subject to Code Section 409A; cancellation of accelerated vesting of
stock options; cancellation of accelerated vesting of stock awards other than
stock options; reduction of employee benefits. In the event that acceleration of
vesting of stock award compensation is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant of
Executive’s stock awards.
7




--------------------------------------------------------------------------------



The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of the Change of Control shall perform the
foregoing calculations. If the accounting firm so engaged by the Company is
serving as accountant or auditor for the individual, entity or group affecting
the Change of Control, the Company shall appoint a nationally recognized
accounting firm to make the determinations required hereunder. The Company shall
bear all expenses with respect to the determinations by such accounting firm
required to be made hereunder.
The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and Executive within 15 calendar days after the date on which
Executive’s right to a Payment is triggered (if requested at that time by the
Company or Executive) or such other time as requested by the Company or
Executive. If the accounting firm determines that no Excise Tax is payable with
respect to a Payment, it shall furnish the Company and Executive with an opinion
reasonably acceptable to Executive that no Excise Tax will be imposed with
respect to such Payment. Any good faith determinations of the accounting firm
made hereunder shall be final, binding and conclusive upon the Company and
Executive.
(iii)Code Section 409(A). All severance benefits provided under the Plan are
intended to satisfy the requirements for an exemption from application of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (collectively “Section 409A”) to the maximum
extent that an exemption is available and any ambiguities herein shall be
interpreted accordingly.
Notwithstanding anything to the contrary set forth herein, any payments and
benefits provided under the Plan that constitute “deferred compensation” within
the meaning of Section 409A shall not commence in connection with an Executive’s
termination of employment unless and until the Executive has also incurred a
Separation from Service, unless the Company reasonably determines that such
amounts may be provided to the Executive without causing the Executive to incur
the adverse personal tax consequences under Section 409A.
It is intended that (i) each installment of any benefits payable under the Plan
to an Executive be regarded as a separate “payment” for purposes of Treasury
Regulations Section 1.409A-2(b)(2)(i), (ii) all payments of any such benefits
under the Plan satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations Sections
1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9). However, if the Company
determines that any such benefits payable under the Plan constitute “deferred
compensation” under Section 409A and the Executive is a “specified employee” of
the Company, as such term is defined in Section 409A(a)(2)(B)(i), then, solely
to the extent necessary to avoid the imposition of the adverse personal tax
consequences under Section 409A, (A) the timing of such benefit payments shall
be delayed until the earlier of (1) the date that is six (6) months and one (1)
day after the Executive’s Separation from Service and (2) the date of the
8




--------------------------------------------------------------------------------



Executive’s death (such applicable date, the “Delayed Initial Payment Date”),
and (B) the Company shall (1) pay the Executive a lump sum amount equal to the
sum of the benefit payments that the Executive would otherwise have received
through the Delayed Initial Payment Date if the commencement of the payment of
the benefits had not been delayed pursuant to this paragraph and (2) commence
paying the balance, if any, of the benefits in accordance with the applicable
payment schedule.


In no event shall payment of any benefits under the Plan be made prior to an
Executive’s termination date or prior to the Release Date. If the Company
determines that any payments or benefits provided under the Plan constitute
“deferred compensation” under Section 409A, and the Executive’s Separation from
Service occurs at a time during the calendar year when the Release could become
effective in the calendar year following the calendar year in which the
Executive’s Separation from Service occurs, then regardless of when the Release
is returned to the Company and becomes effective, the Release will not be deemed
effective any earlier than the latest permitted effective date for the Release
(the “Release Deadline”). If the Company determines that any payments or
benefits provided under the Plan constitute “deferred compensation” under
Section 409A, then except to the extent that payments may be delayed until the
Delayed Initial Payment Date pursuant to the preceding paragraph, on the first
regular payroll date following the Release Date, the Company shall (1) pay the
Executive a lump sum amount equal to the sum of the benefit payments that the
Executive would otherwise have received through such payroll date but for the
delay in payment related to the effectiveness of the Release and (2) commence
paying the balance, if any, of the benefits in accordance with the applicable
payment schedule.
Section 5.Reemployment.
In the event of an Executive's reemployment by the Company during the period of
time in respect of which Plan Payments have been paid, the Company, in its sole
discretion, may require such Executive to repay to the Company all or a portion
of such Plan Payments as a condition of reemployment.
Section 6.Right to Interpret Plan; Amendment and Termination.
(i)Exclusive Discretion. The Plan Administrator (set forth in Section 11(d))
shall have the exclusive discretion and authority to establish rules, forms, and
procedures for the administration of the Plan and to construe and interpret the
Plan and to decide any and all questions of fact, interpretation, definition,
computation or administration arising in connection with the operation of the
Plan, including, but not limited to, the eligibility to participate in the Plan
and amount of benefits paid under the Plan. The rules, interpretations,
computations and other actions of the Plan Administrator shall be binding and
conclusive on all persons. Upon and after the closing of a Change of Control,
the Plan will be interpreted and administered in good faith by one or more
members of the Board or other persons or entities designated by the Board prior
to or in connection with such Change of Control (the “Representative”) who shall
9




--------------------------------------------------------------------------------



be the Plan Administrator during such period. All actions taken by the
Representative in interpreting the terms of the Plan and administering the Plan
upon and after the Change of Control will be final and binding on all
Executives. Any references in this Plan to the “Board” or “Plan Administrator”
with respect to periods following the closing of a Change of Control shall mean
the Representative.
(ii)Amendment or Termination. The Plan Administrator reserves the right to amend
or terminate this Plan (including Appendix A) or the benefits provided hereunder
at any time prior to a Change of Control; provided, however, that no such
amendment or termination shall affect the right to any unpaid benefit of any
Executive whose termination date has occurred prior to amendment or termination
of the Plan. Any purported amendment or termination of this Plan (and the
exhibits and appendices hereto) upon or following a Change of Control will not
be effective as to any Executive who has not consented, in writing, to such
amendment or termination. Any action amending or terminating the Plan shall be
in writing and executed by the Chief Executive Officer or Chief Financial
Officer of the Company.
Section 7.No Implied Employment Contract.
The Plan shall not be deemed to (i) give any employee or other person any right
to be retained in the employ of the Company or (ii) interfere with the right of
the Company to discharge any employee or other person at any time, with or
without cause, which right is hereby reserved.
Section 8.Legal Construction.
This Plan is intended to be governed by and shall be construed in accordance
with the Employee Retirement Income Security Act of 1974 ("ERISA") and, to the
extent not preempted by ERISA, the laws of the State of California.
Section 9.Claims, Inquiries and Appeals.
(i)Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).
(ii)Denial of Claims. In the event that any application for benefits is denied
in whole or in part, the Plan Administrator must provide the applicant with
written or electronic notice of the denial of the application, and of the
applicant's right to review the denial. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of denial will be
set forth in a manner designed to be understood by the applicant and will
include the following:
(1)the specific reason or reasons for the denial;
10




--------------------------------------------------------------------------------



(2)references to the specific Plan provisions upon which the denial is based;
(3)a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and
(4)an explanation of the Plan's review procedures and the time limits applicable
to such procedures, including a statement of the applicant's right to bring a
civil action under section 502(a) of ERISA following a denial on review of the
claim, as described in Section 9(d) below.
This notice of denial will be given to the applicant within ninety (90) days
after the Plan Administrator receives the application, unless special
circumstances require an extension of time, in which case, the Plan
Administrator has up to an additional ninety (90) days for processing the
application. If an extension of time for processing is required, written notice
of the extension will be furnished to the applicant before the end of the
initial ninety (90) day period.
This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.
(iii)Request for a Review. Any person (or that person's authorized
representative) for whom an application for benefits is denied, in whole or in
part, may appeal the denial by submitting a request for a review to the Plan
Administrator within sixty (60) days after the application is denied. A request
for a review shall be in writing and shall be addressed to the Plan
Administrator.
A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or her representative) shall have the
opportunity to submit (or the Plan Administrator may require the Applicant to
submit) written comments, documents, records, and other information relating to
his or her claim. The applicant (or his or her representative) shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant to his or her claim. The
review shall take into account all comments, documents, records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.
(iv)Decision on Review. The Plan Administrator will act on each request for
review within sixty (60) days after receipt of the request, unless special
circumstances require an extension of time (not to exceed an additional sixty
(60) days), for processing the request for a review. If an extension for review
is required, written notice of the extension will be furnished to the applicant
within the initial sixty (60) day period. This
11




--------------------------------------------------------------------------------



notice of extension will describe the special circumstances necessitating the
additional time and the date by which the Plan Administrator is to render its
decision on the review. The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor. In the event that
the Plan Administrator confirms the denial of the application for benefits in
whole or in part, the notice will set forth, in a manner calculated to be
understood by the applicant, the following:
(1)the specific reason or reasons for the denial;
(2)references to the specific Plan provisions upon which the denial is based;
(3)a statement that the applicant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all documents, records and other
information relevant to his or her claim; and
(4)a statement of the applicant's right to bring a civil action under section
502(a) of ERISA.
(v)Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant's own expense.
(vi)Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described by Section 9(a) above, (ii) has been
notified by the Plan Administrator that the application is denied, (iii) has
filed a written request for a review of the application in accordance with the
appeal procedure described in Section 9(c) above, and (iv) has been notified
that the Plan Administrator has denied the appeal. Notwithstanding the
foregoing, if the Plan Administrator does not respond to an applicant’s claim or
appeal within the relevant time limits specified in this Section 9, the
applicant may bring legal action for benefits under the Plan pursuant to Section
502(a) of ERISA.
Section 10.Basis of Payments to and from Plan.
The Plan shall be unfunded, and all cash payments under the Plan shall be paid
only from the general assets of the Company.
Section 11.Other Plan Information.
(i)The Employer Identification Number assigned to the Company (which is the
"Plan Sponsor" as that term is used in ERISA) by the Internal Revenue Service is
12




--------------------------------------------------------------------------------



46-3372526. The Plan Number assigned to the Plan by the Plan Sponsor pursuant to
the instructions of the Internal Revenue Service is 510.
(ii)Ending Date for Plan's Fiscal Year. The date of the end of the fiscal year
for the purpose of maintaining the Plan's records is December 31.
(iii)Agent for the Service of Legal Process. The agent for the service of legal
process with respect to the Plan is the Plan Administrator. In addition, service
of legal process may be made upon the Plan Administrator.
(iv)Plan Sponsor and Administrator. The "Plan Sponsor" and the "Plan
Administrator" of the Plan is:
Tricida, Inc.
Board of Directors
7000 Shoreline Court, Suite 201
South San Francisco, CA 94080
The Plan Sponsor’s and Plan Administrator’s telephone number is 415.429.7800.
The Plan Administrator is the named fiduciary charged with responsibility for
administering the Plan. Following closing of a Change of Control, the Plan
Administrator is the Representative.
Section 12.Statement of ERISA Rights.
Participants in this Plan (which is a welfare benefit plan sponsored by Tricida,
Inc.) are entitled to certain rights and protections under ERISA. If you are an
Executive, you are considered a participant in the Plan and, under ERISA, you
are entitled to:
(i)Receive Information About Your Plan and Benefits
(1)Examine, without charge, at the Plan Administrator's office and at other
specified locations, such as worksites, all documents governing the Plan and a
copy of the latest annual report (Form 5500 Series), if applicable, filed by the
Plan with the U.S. Department of Labor and available at the Public Disclosure
Room of the Employee Benefits Security Administration;
(2)Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series), if applicable, and an updated (as necessary) Summary Plan
Description. The Administrator may make a reasonable charge for copies; and
(3)Receive a summary of the Plan’s annual financial report, if applicable. The
Plan Administrator is required by law to furnish each participant with a copy of
this summary annual report.
13




--------------------------------------------------------------------------------



(ii)Prudent Actions by Plan Fiduciaries. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of the employee benefit plan. The people who operate the Plan, called
"fiduciaries" of the Plan, have a duty to do so prudently and in the interest of
you and other Plan participants and beneficiaries. No one, including your
employer, your union or any other person, may fire you or otherwise discriminate
against you in any way to prevent you from obtaining a Plan benefit or
exercising your rights under ERISA.
(iii)Enforce Your Rights. If your claim for a Plan benefit is denied or ignored,
in whole or in part, you have a right to know why this was done, to obtain
copies of documents relating to the decision without charge, and to appeal any
denial, all within certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan, if applicable, and do not receive them within 30 days, you may
file suit in a Federal court. In such a case, the court may require the Plan
Administrator to provide the materials and pay you up to $110 a day until you
receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court.
If you are discriminated against for asserting your rights, you may seek
assistance from the U.S. Department of Labor, or you may file suit in a Federal
court. The court will decide who should pay court costs and legal fees. If you
are successful, the court may order the person you have sued to pay these costs
and fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.
(iv)Assistance With Your Questions. If you have any questions about the Plan,
you should contact the Plan Administrator. If you have any questions about this
statement or about your rights under ERISA, or if you need assistance in
obtaining documents from the Plan Administrator, you should contact the nearest
office of the Employee Benefits Security Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210. You
may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.
Section 13.General Provisions.
(i)Notices. Any notice, demand or request required or permitted to be given by
either the Company or an Executive pursuant to the terms of this Plan shall be
in
14




--------------------------------------------------------------------------------



writing and shall be deemed given when delivered personally or deposited in the
U.S. mail with postage prepaid, and addressed to the parties, in the case of the
Company, at the address set forth in Section 11(d) and, in the case of an
Executive, at the address as set forth in the Company’s employment file
maintained for the Participant as previously furnished by the Participant or
such other address as a party may request by notifying the other in writing.
(ii)Transfer and Assignment. The rights and obligations of an Executive under
this Plan may not be transferred or assigned without the prior written consent
of the Company. This Plan shall be binding upon any person who is a successor by
merger, acquisition, consolidation or otherwise to the business formerly carried
on by the Company without regard to whether or not such person or entity
actively assumes the obligations hereunder.
(iii)Waiver. Any party's failure to enforce any provision or provisions of this
Plan shall not in any way be construed as a waiver of any such provision or
provisions; nor prevent any party from thereafter enforcing each and every other
provision of this Plan. The rights granted the parties herein are cumulative and
shall not constitute a waiver of any party's right to assert all other legal
remedies available to it under the circumstances.
(iv)Severability. Should any provision of this Plan (including any appendices
hereto) be declared or determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired.
(v)Section Headings. Section headings in this Plan are included for convenience
of reference only and shall not be considered part of this Plan for any other
purpose.
(vi)Entire Agreement. The Plan sets forth all of the agreements and
understandings between the Company and Executives with respect to the subject
matter hereof, and supersedes and terminates all prior agreements and
understandings between the Company and Executives with respect to the subject
matter hereof.
Section 14.Circular 230 Disclaimer.
THE FOLLOWING DISCLAIMER IS PROVIDED IN ACCORDANCE WITH THE INTERNAL REVENUE
SERVICE'S CIRCULAR 230 (31 CFR PART 10). ANY ADVICE IN THIS PLAN IS NOT INTENDED
OR WRITTEN TO BE USED, AND IT CANNOT BE USED BY YOU FOR THE PURPOSE OF AVOIDING
ANY PENALTIES THAT MAY BE IMPOSED ON YOU. ANY ADVICE IN THIS PLAN WAS WRITTEN TO
SUPPORT THE PROMOTION OR MARKETING OF PARTICIPATION IN· THE COMPANY'S SEVERANCE
BENEFIT PLAN. YOU SHOULD SEEK ADVICE BASED ON YOUR PARTICULAR CIRCUMSTANCES FROM
AN INDEPENDENT TAX ADVISOR.


15




--------------------------------------------------------------------------------



Section 15.Execution.
To record the adoption of the Plan as set forth herein, amended and restated
effective as of February 24, 2020, the Company has caused its duly authorized
officer to execute the same as of February 24, 2020.
Tricida, Inc.


By: /s/Gerrit Klaerner, Ph.D.
____________________________
        Gerrit Klaerner
        Chief Executive Officer and President



16




--------------------------------------------------------------------------------



EXHIBIT A
RELEASE AGREEMENT
FOR EXECUTIVES AGE 40+


I understand and agree completely to the terms set forth in the Tricida, Inc.
Executive Severance Benefit Plan (the "Plan").
In consideration for the benefits provided to me under the Plan, which I am not
otherwise entitled to receive, except as otherwise set forth in this Release, I
hereby generally and completely release the Company and its affiliates and
assigns, and their parents, subsidiaries, successors, predecessors and
affiliates, and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, current and former, from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date I sign this Release. This general release includes, but
is not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys' fees, penalties, or other claims arising under the federal Civil
Rights Act of 1964 (as amended), the federal Americans with Disabilities Act of
1990 (as amended), the federal Age Discrimination in Employment Act (as amended)
(“ADEA”), the federal Employee Retirement Income Security Act of 1974 (as
amended), the California Fair Employment and Housing Act (as amended), the
California Labor Code, and any other state or local fair employment practice
laws and regulations .
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the claims
identified in this
1




--------------------------------------------------------------------------------



paragraph, I am not aware of any claims I have or might have that are not
included in the Release.
I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA (and, if I am 40
years of age or older upon execution of this release and waiver, as required by
the Older Workers Benefit Protection Act), that: (a) my waiver and release do
not apply to any rights or claims that may arise after the date I sign this
Release; (b) I should consult with an attorney prior to signing this Release
(although I may choose voluntarily not do so); (c) I have twenty-one (21) days
to consider this Release (although I may choose voluntarily to sign this Release
earlier); (d) I have seven (7) days following the date I sign this Release to
revoke the Release by providing written notice to an officer of the Company; and
(e) this Release shall not be effective until the date upon which the revocation
period has expired unexercised, which shall be the eighth day after I sign this
Release.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor."
I hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to my
release of any claims I may have against the Company.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act (if
applicable), the California Family Rights Act (if applicable), or otherwise; and
I have not suffered any on-the-job injury for which I have not already filed a
workers' compensation claim.
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement dated as of [DATE]. Pursuant to the Proprietary Information
and Inventions Agreement I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control.
I understand and agree that my right to the severance pay and consideration I am
receiving in exchange for my agreement to the terms of this Release is
contingent upon my continued compliance with my Proprietary Information and
Inventions Agreement.
I understand that this Release, together with the Plan and my Proprietary
Information and Inventions Agreement, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company, affiliates of
the Company and me with regard to the subject matter hereof. I am not relying on
any promise or
2




--------------------------------------------------------------------------------



representation by the Company or an affiliate of the Company that is not
expressly stated therein. This Release may only be modified by a writing signed
by both me and a duly authorized officer of the Company. Certain capitalized
terms used in this Release are defined in the Plan.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than twenty-one (21) days following
the date it is provided to me.
Employee


Printed Name: ______________________________
Signature: _________________________________
Date: _____________________________________





3




--------------------------------------------------------------------------------



EXHIBIT B
RELEASE AGREEMENT
FOR EXECUTIVES AGE 40+/GROUP TERMINATION
I understand and agree completely to the terms set forth in the Tricida, Inc.
Executive Severance Benefit Plan (the "Plan").
In consideration for the benefits provided to me under the Plan, which I am not
otherwise entitled to receive, except as otherwise set forth in this Release, I
hereby generally and completely release the Company and its affiliates assigns,
and their parents, subsidiaries, successors, predecessors and affiliates, and
its and their partners, members, directors, officers, employees, stockholders,
shareholders, agents, attorneys, predecessors, insurers, affiliates and assigns,
current and former, from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring at any time prior to and including the date I
sign this Release. This general release includes, but is not limited to: (a) all
claims arising out of or in any way related to my employment with the Company
and its affiliates, or their affiliates, or the termination of that employment;
(b) all claims related to my compensation or benefits, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company and its affiliates, or their affiliates; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys' fees, penalties or other claims arising
under the federal Civil Rights Act of 1964 (as amended), the federal Americans
with Disabilities Act of 1990 (as amended), the federal Age Discrimination in
Employment Act (as amended) (“ADEA”), the federal Employee Retirement Income
Security Act of 1974 (as amended), the California Fair Employment and Housing
Act (as amended), the California Labor Code, and any other state or local fair
employment practice laws and regulations..
Notwithstanding the foregoing; I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a patty; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.
1




--------------------------------------------------------------------------------



I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA, and that the consideration given under the
Plan for the waiver and release in the preceding paragraph hereof is in addition
to anything of value to which I was already entitled. I further acknowledge that
I have been advised by this writing, as required by the ADEA (and, if I am 40
years of age or older upon execution of this release and waiver, as required by
the Older Workers Benefit Protection Act), that: (a) my waiver and release do
not apply to any rights or claims that may arise after the date I sign this
Release; (b) I should consult with an attorney prior to signing this Release
(although I may choose voluntarily not to do so); (c) I have forty-five (45)
days to consider this Release (although I may choose voluntarily to sign this
Release earlier); (d) I have seven (7) days following the date I sign this
Release to revoke the Release by providing written notice to an office of the
Company; (e) this Release shall not be effective until the date upon which the
revocation period has expired unexercised, which shall be the eighth day after I
sign this Release; and (f) I have received with this Release a detailed list of
the job titles and ages of all employees who were terminated in this group
termination and the job title and ages of all employees of the Company in the
same job classification or organizational unit who were not terminated.
I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act (if
applicable), the California Family Rights Act (if applicable), or otherwise; and
I have not suffered any on-the-job injury for which I have not already filed a
workers' compensation claim.
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement dated as of [DATE]. Pursuant to the Proprietary Information
and Inventions Agreement I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control.
I understand and agree that my right to the severance pay and consideration I am
receiving in exchange for my agreement to the terms of this Release is
contingent upon my continued compliance with my Proprietary Information and
Inventions Agreement.
I understand that this Release, together with the Plan and my Proprietary
Information and Inventions Agreement, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company, affiliates of
the Company and me with regard to the subject matter hereof. I am not relying on
any promise or
2




--------------------------------------------------------------------------------



representation by the Company or an affiliate of the Company that is not
expressly stated therein. This Release may only be modified by a writing signed
by both me and a duly authorized officer of the Company. Certain capitalized
terms used in this Release are defined in the Plan.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than forty-five (45) days following
the date it is provided to me.
Employee


Printed Name: ______________________________
Signature: _________________________________
Date: _____________________________________





3




--------------------------------------------------------------------------------



EXHIBIT C
RELEASE AGREEMENT
FOR EXECUTIVES UNDER AGE 40
I understand and agree completely to the terms set forth in the Tricida, Inc.
Executive Severance Benefit Plan (the "Plan”).
In consideration for the benefits provided to me under the Plan, which I am not
otherwise entitled to receive, except as otherwise set forth in this Release, I
hereby generally and completely release the Company and its affiliates and
assigns, and their parents, subsidiaries, successors, predecessors and
affiliates, and its and their partners, members, directors, officers, employees,
stockholders, shareholders, agents, attorneys, predecessors, insurers,
affiliates and assigns, current and former, from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring at any time prior to
and including the date I sign this Release. This general release includes, but
is not limited to: (a) all claims arising out of or in any way related to my
employment with the Company and its affiliates, or their affiliates, or the
termination of that employment; (b) all claims related to my compensation or
benefits, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company and its affiliates, or their
affiliates; (c) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (d) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (e) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys' fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990 (as
amended), , the federal Employee Retirement Income Security Act of 1974 (as
amended), the California Fair Employment and Housing Act (as amended), the
California Labor Code, and any other state or local fair employment practices
laws and regulations.
Notwithstanding the foregoing, I understand that the following rights or claims
are not included in my Release: (a) any rights or claims for indemnification I
may have pursuant to any written indemnification agreement with the Company or
its affiliate to which I am a party; the charter, bylaws, or operating
agreements of the Company or its affiliate; or under applicable law; or (b) any
rights which cannot be waived as a matter of law. In addition, I understand that
nothing in this Agreement prevents me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, the Department of Labor, the California Department of Fair
Employment and Housing, or any other government agency, except that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding. I hereby represent and warrant that, other than the claims
identified in this paragraph, I am not aware of any claims I have or might have
that are not included in the Release.
1




--------------------------------------------------------------------------------



I acknowledge that I have read and understand Section 1542 of the California
Civil Code which reads as follows: "A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor." I hereby expressly waive and
relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to my release of any claims
hereunder.
I hereby represent that I have been paid all compensation owed and for all hours
worked; I have received all the leave and leave benefits and protections for
which I am eligible pursuant to the Family and Medical Leave Act (if
applicable), the California Family Rights Act (if applicable), or otherwise; and
I have not suffered any on-the-job injury for which I have not already filed a
workers' compensation claim.
I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement dated as of [DATE]. Pursuant to the Proprietary Information
and Inventions Agreement I understand that among other things, I must not use or
disclose any confidential or proprietary information of the Company and I must
immediately return all Company property and documents (including all embodiments
of proprietary information) and all copies thereof in my possession or control.
I understand and agree that my right to the severance pay and consideration I am
receiving in exchange for my agreement to the terms of this Release is
contingent upon my continued compliance with my Proprietary Information and
Inventions Agreement.
I understand that this Release, together with the Plan and my Proprietary
Information and Inventions Agreement, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company, affiliates of
the Company and me with regard to the subject matter hereof. I am not relying on
any promise or representation by the Company or an affiliate of the Company that
is not expressly stated therein. This Release may only be modified by a writing
signed by both me and a duly authorized officer of the Company. Certain
capitalized terms used in this Release are defined in the Plan.
I acknowledge that to become effective, I must sign and return this Release to
the Company so that it is received not later than fourteen (14) days following
the date it is provided to me.
Employee


Printed Name: ______________________________
Signature: _________________________________
Date: _____________________________________





2




--------------------------------------------------------------------------------



TRICIDA, INC.
EXECUTIVE SEVERANCE BENEFIT PLAN


APPENDIX A
The Company’s Board of Directors has deemed the following executive employees to
be eligible for severance benefits under the Tricida, Inc. Executive Severance
Benefit Plan (“Executives”). The Board has further determined that, unless
otherwise expressly provided in an employment agreement, future hires of the
Company will be eligible for severance benefits according to their title as set
forth in the table below.




Title
Severance Multiplier (Section 3(a))
CIC Severance Multiplier
(Section 3(b))
Acceleration Multiplier
(Section 3(b)(2))
CEO & President1218100%Executive Vice President1015100%Senior Vice
President912100%Vice President69100%



1


